DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 10  in the reply filed on 10/07/2022 is acknowledged. The examiner notes that applicant has cancelled independent claim 1 in Group I and amended claims 2-9 and 11-18 in Group I in response to the restriction requirement such that they are now directed to a method and ultimately depend from claim 10.
	Claim status
The examiner acknowledged the amendment made to the claims on 10/07/2022.
Claims 2-18 are pending in the application and are currently amended. Claim 1 is cancelled in responding the restriction requirement.  Claims 2-18 are hereby examined on the merits.
Claim Objections
Claim 2 is objected to because of the following informalities:  “composition” in line 1 should be deleted; “and” in line 2 should be deleted; “rice and wheat starch” in line  6 should read “rice starch, wheat starch”; and “methacrylate copolymers and carboxyl-vinyl copolymers alone and their combinations” should read “methacrylate copolymers, carboxyl-vinyl copolymers, and the combination of methacrylate copolymers and carboxyl-vinyl copolymers”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “glycerine” in line 3 should be removed because line 1 already recites “glycerol” which has the same meaning as glycerine; “mono-, di- and triglyceride” in line  4-5 should read “monoglyceride, diglyceride, triglyceride”; and “stearic, palmitic, oleic and linoleic acid and their combination” in line 5-6 should read “stearic acid, palmitic acid, oleic acid, linoleic acid, and the combination of stearic acid, palmitic acid, oleic acid and linoleic acid”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “Helix aspersa” should be in italic format. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “1 ,01” in line 5 should read “1.01”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the semicolon in line 3 and 5-8 should be removed; and “GAGs” in line 9 should be written out with full name glycosaminoglycans for the first occurrence.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “The method according to claim 10 formulates as film” should read “The method according to claim 10, wherein the composition is formulated as a film”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: a colon should immediately follows “comprising” in line 2.
Claim 16 is objected to because of the following informalities: the comma after “adjuvant” in line 2 should be removed. Appropriate correction is required. 
Claim 18 is objected to because a period is missing after the text. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 recites “at least one additional ingredient selected from: a gelling agent, a plasticising agent, a crosslinking agent and eventually a crosslinking adjuvant”. The phrase “eventually” renders the claim indefinite for the reason that it is unclear how “eventually” limits the scope of the claim. For the purpose of examination, the term is not considered. Appropriate correction is required.
Claims 2-9 and 11-18 ultimately depend from claim 10 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 2 depends from claim 10 and recites that the gelling agent is present in a concentration comprises between 0.2 and 3%  w/v of the solution. There is insufficient antecedent basis for the limitation “the solution” in the claim for the reason that claim 10 or claim 2 does not recite a solution. It is further unclear what the solution is referring to. For the purpose of examination, it is interpreted that the gelling agent is provided in a solution. Appropriate correction is required.
Claim 3 recites a list of crosslinking agents including calcium carbonate, calcium chloride…others as mass fillers and their combinations. The phrase “other as mass filler” renders the claim indefinite for the reason that it is unclear what “others as mass fillers” encompasses. Appropriate correction is required.
Claim 6 recites “a good antioxidant power”. The phrase “good” renders the claim indefinite for the reason that absent a clear standard, what degree of antioxidizing powder is considered “good”. Appropriate correction is required.
Claim 8 recites “The method according to claim 10 comprising an additional crosslinking adjuvant”. It is unclear what subject comprises an additional crosslinking adjuvant. Is it the composition recited in claim 10 that comprises an additional crosslinking adjuvant? If that is the case, the term “additional” renders the claim indefinite because the scope of claim 10 does not require that a first crosslinking adjuvant has to be there. For the purpose of examination, claim 8 is interpreted to mean that “The method according to claim 10, wherein the composition comprises a crosslinking adjuvant”. Appropriate correction is required.
Claim 16 depends from claim 8 and therefore necessarily incorporates the indefinite subject matter therein. Appropriate correction is required.
Claim 15 recites  hydroxyproline in quantity ranging from 0.5-1.5 p/p. It is unclear what the unit of “p/p” stands for. Clarification is required.

Claim 16 depends from claim 8 and recites that the crosslinking adjuvant is present in a concentration comprises between 0-60% w/w compared to the weight of the gelling agent. However, since claim 8 suggests that the concentration of the crosslinking adjuvant is not 0, it is unclear if the concentration as recited in claim 16 includes 0%. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Reyes US Patent No. 6,159,512 (hereinafter referred to as Reyes) in view of Fresh Plaza, Italy: Edible coating made with snail slime [Online], published May 11, 2017, [retrieved on 2022-10-21]. Retrieved from the Internet: <URL: https://www.freshplaza.com/europe/article/2175190/italy-edible-coating-made-with-snail-slime/ > (hereinafter referred to as Fresh Plaza).
Regarding claims 10-11 and 9, Reyes teaches a method of preserving a fruit  including cut fruit pieces (e.g., strawberry, pineapple, apples, etc.), comprising applying a coating composition that comprises a gelling agent such as alginate, and a crosslinking agent (e.g., a firming agent) such as calcium chloride, calcium carbonate calcium phosphate, calcium sulphate, etc.; Reyes further teaches using an acid such as citric acid to reduce the pH of the coating composition and to act as an antibrowning agent; wherein the composition forms an edible gel film (e.g., coating) on the surface of the fruit; and wherein the coating inhibits the browning, moisture loss and microbial spoilage of the fruit (column 3, line 30-46; column 4, line 2-8 and 25-60; column 5, line 9-11 and line 61-column 6, line 18). A fruit such as strawberry is known to have a shelf life of 2-3 days.
Reyes is silent regarding the coating composition comprising at least one mucous secretion of gastropods such as snail slime as recited in claim 11.
In the same field of endeavor, Fresh Plaza teaches a method of preserving a fruit (e.g., pineapples, strawberries and apples) comprising applying a composition that comprises snail slime from Helix aperta to the freshly-cut fruit to form a coating thereon, wherein the snail slime coating proved effective in preventing deterioration, browning (e.g., yellowing) and improving the storage of fresh-cut products and did not alter the organoleptic characteristics of the fruit (para. “Why using Helix aperta slime” and “The project”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Reyes by including snail slime in the coating composition of Reyes for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Reyes in view of Fresh Plaza is silent regarding the concentration of snail slime in the coating composition. However, one of the ordinary skill in the art would have understood that the concentration of snail slime in the coating composition would have determined antibrowning and anti-microbial effects of the coating composition for the reason that it is the active ingredients in the snail slime that perform the aforementioned functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have manipulated the concentration of snail slime in the coating composition such that the coating could satisfactorily preserve the fruit. Therefore, the concentration as recited in the claim is merely an obvious variant of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).
Regarding claims 2 and 12-13, Reyes as recited above teaches alginate. Reyes further teaches that the concentration of alginate would depend on the preferred softness or firmness of the gel, and typically 1-5% w/v would give acceptable texture for direct consumption (column 6, line 15-26). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 3, Reyes in view of Fresh Plaza does not teach the species as recited in the claim. However claim 3 is met by Reyes in view of Fresh Plaza because claim 3 further limit the plasticizer species which is an optional ingredient in claim 10, and it also limits the amount of it if it is present. 
Regarding claim 4, Reyes as recited above teaches a crosslinking agent (e.g., a firming agent) such as calcium chloride, calcium carbonate calcium phosphate, calcium sulphate, etc. 
Reyes is silent regarding the amount of crosslinking agent being 8-10% of the gelling agent. However, given that the purpose of calcium chloride, calcium carbonate calcium phosphate, calcium sulphate is to provide calcium cation to crosslink (firm) the alginate, a skilled artisan would have been motivated to manipulate the amount of calcium chloride, calcium carbonate calcium phosphate, calcium sulphate such that they could provide sufficient amount of calcium cation to crosslink alginate. As such, the amount of crosslinker as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 5, Fresh Plaza teaches that the snail slime is from the species Helix aperta thus being silent regarding Helix aspersa. However, prior art teaches a coating composition comprises the species Helix aperta; further, it is known that snail slimes under the same genus Helix contain similar ingredients such as glycolic acid,  GAGs, allantoin, collagen, elastin, etc. and that Helix aperta is congeneric with Helix aspersa, a skilled artisan would have been motived to substitute the snail slime from Helix aspersa for that of  Helix aperta, and the results of the substitution would have been predictable. See MPEP 2143. B.
Regarding claim 6, Fresh Plaza teaches snail slime, which is known to have a density of 1- 1.1 g/ml, and contains antioxidant which is interpreted to read on “a good antioxidant power”.  
Regarding claims 7 and 15, Fresh Plaza teaches that snail slime comprises glycolic acid, allantoin, collagen, vitamin A, C and E and 17 amino acid (para. “Why using Helix aperta slimes”). Further, it is known that snail slime contains glycosaminoglycans (GAGs), in either sulfurized or non-sulfurized form.
Regarding claims 8 and 16,  Reyes as recited above teaches citric acid. Where the claims require the presence of citric acid as the crosslinking adjuvant,  Reyes is considered to meet the claims because Reyes teaches citric acid.
As for the concentration of citric acid, a skilled artisan would have been motivated to manipulate the amount of it such that it could efficiently reduce pH and inhibit browning. As such, the amount of it as recited in claim 16 is merely an obvious variant of the prior art.
Regarding claim 14, Reyes in view of Fresh Plaza is silent regarding the pH of the snail slime is 2.5-2.9. However, Reyes teaches that the coating composition is adjusted to below 3.0 as most enzymes and spoilage microorganisms are inactivated under that pH (column 4, line 23-26). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have adjusted the pH of the snail slime to a value that is below 3 so to inactivate most enzymes and spoilage microorganisms. As such, the pH range as recited in the claim is merely obvious variant of the prior art.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes in view of Fresh Plaza as applied to claim 10 above, and further in view of Usall Rodie WO2016/166389 A1 (English translation and original English relied upon for reference, hereinafter referred to as Usall Rodie).
Regarding claim 3, Reyes in view of Fresh Plaza teaches what has been recited above but is silent regarding a plasticizer or the amount thereof.
Usall Rodies teaches a fruit coating comprising a polymer (e.g., chitosan and methylcellulose) and 1% glycerol, where the glycerol is used as a plasticizer which confers to the coating plastic property and helps to create a film around the fruit (abstract; page 2 , para. 7).
Both Reyes and Usall Rodies are directed to fruit coatings that comprise polysaccharide. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Reyes by including glycerol as plasticizer to confer to the coating plastic property and help in creating a film around the fruit.
Reyes as modified by Usall Rodies does not teach the amount of glycerol by weight of the gelling agent. However, knowing that glycerol functions as a plasticizer to confer to the coating plastic property and help in creating a film around the fruit, a skilled artisan would have been motived to manipulate the amount of it in the composition such that a “plastic” film could be formed around the fruit. As such, the amount of the plasticizer as recited in the claim is merely an obvious variant of the prior art.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes in view of Fresh Plaza as applied to claims 9-10 above, and further in view of Bartkowska WO2013/087757 A1 (hereinafter referred to as Bartkowska) and Lin, “ Innovations in the Development and Application of Edible Coatings for Fresh and Minimally Processed Fruits and Vegetables”, Comprehensive Reviews in Food Science and Food Safety”, 2007, 6, pages 60-75 (hereinafter referred to as Lin).
Regarding claims 16-17, Reyes as modified by Fresh Plaza teaches an fruit coating but is silent regarding the thickness of the coating.
Bartkowska teaches a fruit coating the thickness of at least one layer is 50 microns to 5 mm (abstract; page 7, line 25-30;  page 5,line 11-13).
Lin teaches that for fruit and vegetable coatings, the thickness of coatings is an important parameter as it directly affects the functionality of the coatings, typically the permeability of the coatings to water and gases. Coatings exceeding a critical thickness can cause detrimental effects of reduced internal O2 concentration and increasing CO2 concentration from anaerobic fermentation. Coating thickness could be modulated through parameter such as concentration, density, viscosity, draining time, etc. (page 69-70, para. “coating thickness”). 
Reyes, Bartkowska and Lin are directed to fruit coatings. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the thickness of the coating through modulating concentration, density, viscosity, draining time, etc. so as to obtain a coating that allows for desirable permeability of water and gases. As such, the thickness of the coating as recited in claims 17-18 are merely obvious variants of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793